 

STOCK CANCELLATION AGREEMENT

 

            THIS STOCK CANCELLATION AGREEMENT (this “Agreement”) is made as of
February 10, 2017, by and between mCig, Inc., a Nevada corporation (“mCig”) and
Paul Rosenberg, a Virginia resident, (collectively the “Holder”).

 


RECITALS

 

            1.         Holder holds an aggregate of 15,900,000 shares of mCig
Series A Preferred Stock, par value $0.0001 per share (the “Stock”).

 

            2.         Holder desires to cancel 2,000,000 Series A Preferred
Stock in exchange for cash consideration from mCig of Two Hundred Dollars ($200)
to be paid to Holder in cash upon closing (the “Consideration”).

 


AGREEMENT

           

            NOW THEREFORE, in consideration of the foregoing and the covenants
and agreements contained in this Agreement, the parties agree as follows:

 

            1.         Cancellation of Stock.  Effective as of the date of this
Agreement, Holder relinquishes all right, title and interest in and to the
Options, which are hereby canceled, retired, terminated and void.

 

            2.         Acknowledgment of Consideration.  The Holder acknowledges
that the Consideration to be received is in full consideration of the
cancellation and/or retirement of the Stock.

 

            3.         Surrender of Stock.  Holder agrees that as a condition to
the receipt of the Consideration, Holder will surrender to mCig the original
Stock Certificates issued and applicable to 2,000,000 shares of Series A
Preferred Stock.

 

            4.         Representations, Warranties and Covenants of Holder. 
Holder represents, warrants and covenants as follows:

 

                        (a)        Holder has full power and authority to enter
into, executive, deliver and perform Holder’s obligations under this Agreement,
to make the representations, warranties and covenants in this Agreement and to
perform Holder’s obligations under this Agreement.

 

                        (b)       All Stock owned by Holder are free and clear
of any rights of first refusal, co-sale rights, security interests, liens,
pledges, claims, options, charges or other encumbrances.

 

                        (c)        Holder agrees to execute and deliver any
additional documents reasonably necessary or desirable, in the determination of
mCig, to carry out the purposes and intent of this Agreement.

 

__________           __________

  Holder                       MCIG 

 

­

--------------------------------------------------------------------------------

 

5.         Representations, Warranties and Covenants of mCig.  mCig represents,
warrants and covenants as follows:

 

                        (a)        mCig agrees to honor all consulting
agreements with Rosenberg currently in place and will not terminate any such
agreements, without paying the full amount to be collected under the original
terms of the agreements.

 

                        (b)        mCig agrees that Paul Rosenberg will remain
its Chief Executive Officer and President for a period of two (2) years, unless
Mr. Rosenberg voluntarily resigns his post.

 

                        (c)        mCig agrees that in the event the Two Hundred
Dollars ($200) of consideration is not paid in full as agreed herewith, mCig
will reissue to the Holder Twenty Million Shares of Common Stock.

 

            6.         Governing Law.  This Agreement shall be construed and
enforced in accordance with and governed by the internal laws of the State of
Nevada without regard to its principles of conflicts of laws.

 

            7.         Successors and Assigns.  All the terms and provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective executors, heirs, legal representatives, successors
and permitted assigns.

 

            8.         Counterparts.  This Agreement may be executed by the
parties in separate counterparts, each of which when so executed and delivered
shall be deemed an original, but all such counterparts shall together constitute
but one and the same instrument.  A telecopy or facsimile transmission of a
signed counterpart of this Agreement shall be sufficient to bind the party or
parties whose signature(s) appear(s) thereon.

                       

 

            IN WITNESS WHEREOF, the parties have executed this Agreement as of
the date first set forth above.

 

Holder

mCig, Inc.

 

By: /s/ Paul Rosenberg

 

By: /s/ Michael W.Hawkins

 

Paul Rosenberg

Michael W. Hawkins

 

Chief Financial Officer



 

 

2

 

 

 

­